Citation Nr: 1426106	
Decision Date: 06/09/14    Archive Date: 06/16/14

DOCKET NO.  12-03 643	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for residuals of neck injury.

2.  Entitlement to service connection for a stomach disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and his sister


ATTORNEY FOR THE BOARD

A. Lindio, Counsel
INTRODUCTION

The Veteran served on active duty from May 1970 to October 1970. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from June and December 2009 rating decisions of the Jackson, Mississippi Regional Office (RO) of the Department of Veterans Affairs (VA).

The Veteran testified at a personal RO hearing in June 2010.  He also testified at a Board hearing before the undersigned Veterans Law Judge at the RO in April 2013.  The record was held open for 30 days so that the Veteran could submit additional evidence.  The transcripts of these hearings have been associated with the claims file. 

In July 2013, this matter was previously before the Board.  At that time the Board reopened the claims for service connection for residuals of neck injury and stomach disorder and remanded the service connection claims for further development.

Relevant to the Veteran's claims, additional service personnel records and copies of service treatment records, which were received in March 2014, following the January 2014 supplemental statement of the case.  This evidence was accompanied without a waiver of initial AOJ consideration.  Generally, a waiver is necessary prior to the Board reviewing such evidence in the first instance.  See 38 C.F.R. § 20.1304 (2013).  However, in the present case, the Board is denying the Veteran's claim for service connection for a stomach disorder based on him not currently having such a disorder, which is not predicated on what the service treatment records may indicate.  As such, the Veteran is not prejudiced by the Board's review of this evidence for that claim.  As the Board is remanding the claim for service connection for residuals of a neck injury, the Veteran is not prejudiced by the Board's consideration of that evidence with regards to that claim.  

As a final preliminary matter, during the April 2013 Board hearing, the Veteran references a hernia surgery, identified in the record as to his groin.  The record is unclear as to whether Veteran was attempting to raise a claim with regards to his groin.  Such a claim has not been addressed by the AOJ.  As such, this matter is not properly before the Board, and is thus referred to the AOJ for appropriate action.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of residuals of neck injury is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDING OF FACT

Competent, probative evidence does not indicate that the Veteran has, or, at any time pertinent to this appeal has had, a stomach disorder.


CONCLUSION OF LAW

A stomach disorder was not incurred in or aggravated by the Veteran's active duty military service.  38 U.S.C.A. §§ 1110, 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002 & Supp. 2013); 38 C.F.R §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In addition, the notice requirements of the VCAA apply to all five elements of a service-connection claim, including: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  Further, this notice must include information regarding the disability rating and effective date for the award of benefits if service connection is awarded.  Id. at 486.  

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

The U.S. Court of Appeals for the Federal Circuit previously held that any errors in notice required under the VCAA should be presumed to be prejudicial to the claimant unless VA shows that the error did not affect the essential fairness of the adjudication.  See Sanders v. Nicholson, 487 F.3d 881 (Fed. Cir. 2007).  Under Sanders, VA bore the burden of proving that such an error did not cause harm.  Id.  
In the case Shinseki v. Sanders, 129 S.Ct. 1696 (2009), however, the U.S. Supreme Court held that the Federal Circuit's blanket presumption of prejudicial error in all cases imposed an unreasonable evidentiary burden upon VA.  Rather, in Shinseki v. Sanders, the Supreme Court suggested that determinations concerning prejudicial error and harmless error should be made on a case-by-case basis.  Id.  As such, in conformance with the precedents set forth above, on appellate review the Board must consider, on a case-by-case basis, whether any potential VCAA notice errors are prejudicial to the claimant.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, an October 2009 after the initial unfavorable decisions advised the Veteran of the evidence and information necessary to substantiate his service connection claim, as well as his and VA's respective responsibilities in obtaining such evidence and information.  That letter also provided notice of the evidence and information necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra. Any timing error with regard to that notice was subsequently cured by readjudicating the Veteran's claims following a compliant VCAA notification letter.  Mayfield v. Nicholson, 444 F. 3d 1328, 1333-34 (Fed. Cir. 2006).  

Under these circumstances, the Board finds that the notification requirements of the VCAA have been satisfied as to both timing and content.  Therefore, adequate notice was provided to the Veteran prior to the transfer and certification of his case to the Board and VA has complied with the requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b).  

VA has a duty to assist the Veteran in developing his claim, which includes assisting the Veteran in obtaining any outstanding records of identified VA or private medical treatment relevant to his claim, and affording him an examination when appropriate.  

Relevant to the duty to assist, the Veteran's post-service VA and private treatment records have been obtained and considered.  During his Board hearing, further discussed below, the Veteran also identified treatment at Mercy Hospital, but also indicated that the facility no longer exists.  In a May 2013 letter, Ochsner Health System informed VA that it was unable to fulfill VA's request for health records.  The Veteran has not identified any additional, outstanding records that have not been requested or obtained.  The Board notes that the AOJ has previously informed the Veteran of its inability to obtain his service treatment records.  However, since that time, the AOJ has received copies of some of the Veteran's service treatment records and service personnel records.  Additionally, the Veteran has submitted lay statements to support his contentions as to in-service injury. 

Consistent with the prior Board remand, the AOJ obtained requested records from the NPRC (which replied in a September 2013 letter that such records were unavailable) and VA medical records.  The Board notes that although requested in the remand, the AOJ did not request for obtain VA medical records from the Jackson VA Medical Center (VAMC) prior to October 2004 or from the New Orleans VAMC from 1986 to 1997.  However, as the question regarding the current claim for service connection for a stomach disorder is whether such a disorder currently present, as will be further discussed below, the Board notes that such medical records would not indicate whether the Veteran has a current stomach disorder during the current appeal period (which started with an April 2009 claim).  As such, the Veteran is not prejudiced by the failure to obtain these records in regards to the current claim.  In a July 2013 letter, the AOJ also gave the Veteran an opportunity to identify any additional medical providers in regards to his claim.  The Veteran has yet to respond to that request.  Also, the AOJ requested Social Security Administration (SSA) records.  In a November 2013 letter, the SSA informed VA that no such records were available.  

Finally, in keeping with the Board remand, the AOJ obtained a new VA examination for this disorder, in August 2013 and an addendum medical opinion in December 2013.  The opinion proffered considered all of the pertinent evidence of record, to include the statements of the Veteran, and provided a complete rationale, relying on and citing to the records reviewed.  Moreover, the examiner offered clear conclusions with supporting data as well as reasoned medical explanations connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.  

Prior to the Board remand, the Veteran also had the opportunity to testify before a DRO in June 2010.  38 C.F.R. 3.103(c)(2) requires that the DRO who chairs a hearing fulfill two duties to comply with (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, during the hearing, the DRO essentially elicited testimony necessary to determine the nature of the Veteran's claim.  In addition, the DRO sought to identify any pertinent evidence not currently associated with the claims folder that might have been overlooked or was outstanding that might substantiate the claim. Indeed, the DRO specifically noted at this time that the Veteran's service treatment records were missing and solicited information as to how and why the Veteran believed his stomach disorder developed in service.   Moreover, neither the Veteran nor his representative asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2) nor identified any prejudice in the conduct of the DRO hearing.  By contrast, the Veteran, through his testimony, demonstrated that he had actual knowledge of the elements necessary to substantiate his claims for benefits.  As such, the Board finds that, the DRO complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board can adjudicate the claims based on the current record.

Additionally, in April 2013 the Veteran received an opportunity to set forth his contentions during the hearing before the undersigned Veterans Law Judge.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the April 2013 hearing, the undersigned noted the current issue on appeal.  Additionally, testimony regarding the Veteran's in-service experiences - such as his claim of a stove falling on him - and his reports of residuals of a hernia were provided.  He also reported that he has had a chronic stomach disorder, including possibly a hernia, since service.  The undersigned explained to the Veteran the requirements for service connection.  The undersigned further requested information regarding the Veteran's treatment, and held the record open to provide him additional opportunity to supply records in support of his claim.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as a result of the Veteran's testimony, the Board determined that further evidentiary development was necessary, to include the aforementioned development ordered in the Board's remand.  As noted in the preceding paragraph, there has been substantial compliance with such remand directives and, as such, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim.  As such, the Board finds that, consistent with Bryant, the undersigned complied with the duties set forth in 38 C.F.R. § 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Thus, the Board finds that VA has fully satisfied the duty to assist.  In the circumstances of this case, additional efforts to assist or notify the Veteran in accordance with the VCAA would serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements of the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the appellant are to be avoided).  VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, he will not be prejudiced as a result of the Board proceeding to the merits of his claims.

II.  Stomach Disorder Claim

The Veteran contends that he developed a stomach disorder in service.  Specifically, he has reported that he suffered injuries to his neck and stomach when a large stove fell on him, pushing him into a wall and then pinning him to the ground while he was unloading the equipment off of a truck.  

Service connection may be established for disability resulting from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Generally, in order to prove service connection, there must be competent, credible evidence of (1) a current disability, (2) in-service incurrence or aggravation of an injury or disease, and (3) a nexus, or link, between the current disability and the in-service disease or injury.  See, e.g., Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Pond v. West, 12 Vet. App. 341 (1999).  

The Veteran's available service treatment records do not document treatment for the Veteran's claimed stomach disorder.  One undated service treatment record documents that the Veteran's right groin had received treatment while in service.

However, in support of his claim, the Veteran has submitted lay statements from his sister, wherein she indicated that when the Veteran returned home after his discharge, he complained of pain in his stomach and neck and told her that he was injured while unloading a stove.  He also submitted a statement from a fellow service-member who recalled witnessing the incident where the stove capsized and pinned the Veteran under it, and that the Veteran was at Moncrief Army Hospital for two weeks and wore an abdominal belt upon discharge.  

Following the Veteran's October 1970 discharge from service, the VA medical records generally do not document complaints of, or treatment for, a stomach disorder.  

A March 1974 VA medical record documents that the Veteran had been in service for six months and discharged for a strained muscle.  The provider found that the Veteran was well nourished and developed, with no physical (significant) findings, except very broad shoulders and a straight back.  

Subsequent VA medical records generally documented treatment for various orthopedic disorders or complaints such as headaches or dizziness, but not for the stomach.  A November 1976 VA medical record documents that the Veteran reported that he was in good health until that day, when his truck brakes failed and his truck flipped over.  The VA medical provider noted that the Veteran's abdomen was soft, with good bowel sound and no masses or organomegaly.  

A May 1985 VA medical record documents show that the Veteran complained of abdominal cramps.  At that time, the Veteran had a backache that radiated down the right side of his abdomen, which started five days previously while playing football.  The Veteran reported a pre-service injury and also a hernia injury.  The VA medical provider found that the abdomen was negative, with no rigidity and provided treatment for the lumbar spine.

Subsequent VA medical records generally document treatment for various disorders, but not for the abdomen or stomach.  For example, a January 2003 VA medical record documents that the Veteran denied abdominal pain.  An April 2005 VA medical record noted that the Veteran was non tender, normal bowel sound with no spenomegaly and no bruit.  A January 2010 VA medical record documented that the Veteran's abdomen was obese and non tender.

In an undated letter, S.P., NP reported that she had initially seen the Veteran in March 2010, at which time he complained of abdominal pain secondary to a reported old injury while in service.  She indicated that the Veteran continued to receive treatment from VA.

A March 1, 2010 VA medical record documents that the Veteran complained of "pain in my stomach".  He reported that he had been hit in the stomach 40 years ago in service, which causes pain in the abdomen.  He claimed that the stomach has bothered him off and on for 40 years.  The VA medical provider found that the Veteran's abdomen was soft, with no tenderness, masses or organomegaly, normal bowel sounds.  The VA medical provider found that it was "normal."

An August 2011 VA medical record documents that the Veteran wanted to start receiving medical care from VA.  The provider found that the Veteran's abdomen was non tender, with no masses, and had active bowel sounds.  The Veteran did not receive a diagnosis with regards to his abdomen.  Subsequent VA medical records similarly noted examination of the abdomen, noting that it was soft and non tender, but also failed to indicate a diagnosis for a disorder of the abdomen or stomach.  (See December 2011, June 2012, March 2013 VA medical records).

In August 2013, the Veteran underwent a VA examination.  The VA examiner found that the Veteran does not have any stomach or duodenum conditions.  The VA examiner noted the Veteran's report of injury in service, including the report of the stove falling and hitting him in the stomach and his reported treatment in service following the incident, including a 1982 hernia surgery at Mercer Hospital.  The VA examiner noted that the Veteran pointed to his left groin pelvic region as to symptoms of swelling.  

The August 2013 VA examiner noted that the Veteran did not take medications for his conditions and that did not have any signs or symptoms of a stomach or duodenum condition.  Also, the VA examiner noted that the Veteran did not have any scars related to any conditions or treatment for conditions, though there was a hernia repair scar to the groin/pelvic region.  

The August 2013 VA examiner opined that she could not resolve the question of whether it was at least as likely as not that a stomach disorder is due to injuries in service without resort to mere speculation.  The VA examiner found no other meaningful information related to a stomach condition and could not document evidence of chronicity or continuity of symptomatology of a stomach condition.  She could find no medical documentation that the Veteran complained of a stomach disorder, was diagnosed with one, had diagnostic pathology, or that he received treatment for a stomach condition in his medical record.

In December 2013, a VA physician provided another medical opinion as to the stomach disorder claim, based on review of the available records.  The VA examiner found that the condition claimed was less likely than not (less than 50%
probability) incurred in or caused by the claimed in-service injury, event or
illness.

The December 2013 VA examiner explained that he considered the Veteran's history of a stove falling on him and pinning him to the ground in 1970 while on active duty, as well as, his report of treatment acutely with pain medication and an abdominal binder.  Also, the VA examiner noted the Veteran's report that he periodically experiences abdominal pain related to such.  

The December 2013 VA examiner noted that he could not find a history of the Veteran being treated for such and no evidence of any diagnosed stomach condition related to the injury.  Rather, he found that the Veteran's most recent medical records indicate no abdominal complaints and physical exams have failed to reveal any abdominal abnormalities related to the stomach.  The VA examiner did note the prior history of left inguinal hernia with repair, but found that it was not related to any stomach conditions.  Therefore, with no clinical evidence to suggest a stomach
condition, the VA examiner opined that no such stomach disorder exists and thus it was less likely the injury sustained in 1970 has resulted in a diagnosable chronic medical condition related to the stomach.  Rather, the VA examiner opined that as likely as not, any injury in 1970 would have healed years ago or if a residual abnormality persisted, it would be obvious on physical exam currently.

Given the medical evidence discussed above, there is no medical evidence of record indicating that the Veteran has a current diagnosis of a stomach disorder.  

The Veteran contends that he has a stomach disorder since service.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, a current diagnosis of a stomach disorder falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (lay persons not competent to diagnose cancer); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  "Competent medical evidence" is evidence that is provided by a person qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  38 C.F.R. § 3.159(a).  In this regard, a diagnosis of stomach disorder is made based on medical examination and there is no indication that the Veteran has the requisite medical knowledge.  

It is important for the Veteran to understand that pain alone, without a diagnosed or identifiable underlying malady or condition, does not in and of itself constitute a disability for which service connection may be granted.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), appeal dismissed in part, and vacated and remanded in part sub nom. Sanchez-Benitez v. Principi, 259 F.3d 1356 (Fed. Cir. 2001).  The Board does not dispute that the Veteran may have had stomach pain at times, however, pain in and of itself is not a disability.

Therefore, the Board finds that, for the entire appeal period, the Veteran does not have a current diagnosis of a stomach disorder.  The existence of a current disability is the cornerstone of a claim for VA disability compensation.  See Degmetich v. Brown, 104 F. 3d 1328 (1997) (holding that the VA's and the Court's interpretation of sections 1110 and 1131 of the statute as requiring the existence of a present disability for VA compensation purposes cannot be considered arbitrary and therefore the decision based on that interpretation must be affirmed); Brammer v. Derwinski, 3 Vet. App. 223, 225 (1992) (in the absence of proof of the presently claimed disability, there can be no valid claim).

The Board notes that even if the Veteran previously had a diagnosed stomach disorder in the past, there is no competent medical evidence of such a stomach disorder during the course of this appeal.  Compensation only may be awarded to an applicant who has disability existing on the date of application, not for past disability.  See McClain v. Nicholson, 21 Vet. App. 319 (2007) (the requirement that a current disability be present is satisfied when a claimant has a disability at the time a claim for VA disability compensation is filed or during the pendency of that claim, even if the disability resolves prior to the adjudication of the claim).    

Therefore, as the Veteran does not have a current diagnosis of a stomach disorder during the appeal period, service connection for such disease is not warranted.  In reaching such decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a stomach disorder.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied. 38 U.S.C.A. § 5107.


ORDER

Service connection for a stomach disorder is denied.


REMAND

Although the Board regrets the additional delay, a remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's remaining claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Veteran contends that he injured his neck when a large stove fell on him service, which pushed him into a wall and pinned him to the ground.

A remand by the Board confers upon a veteran, as a matter of law, the right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).  Unfortunately, in the present case all the development requested in the prior remand has not been accomplished.  

In July 2013 the Board, in part, remanded this matter to obtain additional VA medical records, including VA medical records from the New Orleans VA Medical Center (VAMC) and the Jackson VAMC.  The Board notes that while the AOJ obtained some of the requested VA medical records, specifically the VA medical records from the more recent time periods (New Orleans records from July 2003 and Jackson records from December 2009), it did not indicate that it had requested or obtained records from the earlier time periods noted by the Board (New Orleans records from 1986 to 1997 and Jackson records from prior to October 2004).  These records must still be obtained.  As this matter is being remanded, any more recent VA medical records not already associated with the claims file should also be obtained.

The Board notes that such records might be relevant to the Veteran's current claim.  As such, an addendum medical opinion from the December 2013 VA medical opinion provider may be necessary to consider such records, if and only if, they prove to be relevant to this claim. 

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1. The AOJ should obtain VA treatment records from the New Orleans VAMC (from 1986 to 1997) and the Jackson VAMC (from October 2004), as well as, any more recent VA medical records from those facilities not already of record.  All reasonable attempts should be made to obtain such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  When the development requested has been completed, the case should again be reviewed by the AOJ on the basis of the additional evidence -- to include the evidence associated with the claim file since the January 2014 supplemental statement of the case -- and perform any additional development -- to possibly include obtain an addendum VA medical opinion to consider pertinent new evidence -- it deems necessary.   If the benefit sought is not granted, the AOJ should furnish the Veteran a supplemental statement of the case and a reasonable opportunity to respond before returning the record to the Board for further review.


The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).


______________________________________________
MARJORIE A. AUER   
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


